DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 1-9 in the reply filed on 14 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 April 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities: 
The specification describes a cross-sectional area of 0 50 mm (p. 28) and a bottom area of about 2000 m2. Because an area is not expressed in length and no calculation, the description is defective
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “softening temperature” in lines 6-7. The limitation is indefinite, because a plastic does not have an absolute softening temperature, but is rather based on a plastic’s tendency to flow under a specified load on heating, and conditions are not adequately specified to provide the term an adequate definition. Examiner will consider any temperature below its melting point at which a plastic is capable of flowing under any load to meet the term.
Claim 2 recites the limitation “wherein the work piece is preheated at a temperature in a range of from a temperature 20 C higher than the softening temperature of the powder coating material to a temperature 5 C than the melting temperature of the powder coating material and then immersed in the powder coating material.” The limitation is indefinite, because the step of “immersing at least part of a workpiece” requires a “workpiece having a temperature higher than or equal to a softening temperature of the powder material and lower than or equal to a melting temperature of the powder coating material” during the immersing step, making it unclear what is implied by the limitation “to a temperature 5 C higher than the melting temperature of the powder coating material and then immersed . . . .,” whether for instance it implicitly requires that the workpiece cool by at least 5 degrees before immersing it in the powder coating material. Examiner considers the limitation to imply cooling at any point either before immersing or during immersing to within the range recited in Claim 1.
Claim 3 recites the limitation “D50v.” The limitation is indefinite, because it is not a standard parameter. It is possible that Applicant intends to recite Dv50, which refers to a maximum particle diameter below which 50% of a sample volume exists, also known as median particle size by volume. Examiner considers the limitation to include the interpretation “Dv50,” and will consider prior art that uses the same parameter, despite its being non-standard.
Claims 4-5 recite the limitation “GSDv.” The limitation is indefinite, because the term has no recognized meaning and the specification does not adequately describe it; the term “volume particle size distribution index” is also not a standard industrial term. Because the specification seems to associate the parameter with Dv84 and Dv16 values and GSD possibly suggests “geometric standard deviation,” Examiner considers the term to refer to a geometric standard deviation for reporting a particle size distribution, and will consider art that refers to the same term despite its being non-standard.
Claims 2-9 are rejected as depending from a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemmer (US 3,090,696) in view of Isawa et al. (US 4,039,697) and Gemmer (US 3,063,860).
Regarding Claims 1 and 6, Gemmer (US’696) teaches a fluidized-bed coating method comprising: immersing at least part of a workpiece in a powder coating material contained in a fluidized-bed vessel (Figure; col. 5, lines 42-46; col. 6, lines 55-61), while air is introduced from a bottom of the fluidized-bed vessel (Figure; col. 5, lines 4-27 and 31-32).  US’696 teaches that the workpiece be preheated to a temperature higher than a softening temperature of the powder coating material and lower than or equal to a melting temperature of the workpiece (Claim 2; Example 9); taking the workpiece out of the powder coating material (Examples 1-5, 9, 11); and heating the powder coating material attached to the workpiece (Examples 1-5, 9, 11).
Although US’696 teaches that the workpiece be heated above the softening temperature, Examples 1-4 and 6-10 also preheat the article to above the melting point of the powder coating. US’696 also suggests that heating the workpiece to a temperature that is excessively high will result in an unduly extended period of cooling and excessive oxidation or degradation of coating (col. 6, lines 46-52). Isawa et al. (US’697) teach a method for applying a powder coating material which comprises a particle coated with plastic by methods including fluidized bed coating (Abstract) and further suggests that the coating be heated to at least its softening point and that the film forming process be carried out above the softening point of an amorphous plastic or above the melting point with a crystalline plastic (col. 2, lines 57-62). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’696 by heating the substrate to a temperature above the softening point, but not necessarily above the melting point of the coating material, because US’697 suggests that at least in some powder coating processes, performing powder coating processes at a temperature above the softening point of the plastic, and not necessarily above its melting point, is sufficient to achieve adequate coating; the plastic is capable of flowing at this temperature. Additionally, it would have been obvious to a person of ordinary skill in the art to heat the workpiece to the melting temperature and no higher so that it is high enough to fuse the material to it without melting it or wasting energy, which results in excess cost.
The combination of US’696 in view of US’697 fails to teach the recited range of air flow rate or floating ratio. US’696 teaches that air flow rate is dependent on size, configuration and design of the apparatus employed (col. 5, lines 33-35) and controlling air flow rate to maintain a fluidized state (col. 3, lines 19-25). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’696 in view of US’697 by choosing an air flow rate within the recited range in order to achieve adequate fluidization in an apparatus of a given size or design and to adequately cover surfaces of the workpiece through routine optimization.
The combination of US’696 in view of US’697 fails to teach the recited range of “floating ratio” of the powder coating material. Gemmer (US’860) suggests that bed expansion, which can be reported in terms of Applicant’s “floating ratio,” should be sufficient to cover an article being coated (col. 2, lines 33-51; col. 3, lines 26-42 and 57-69). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’696 in view of US’697 by expanding the fluidized bed to a floating ratio within the recited range through routine optimization. Moreover, changes in size or proportion are prima facie obvious. MPEP 2144.04.IV.A,B; it would have been obvious to modify the process of the combination of US’696 in view of US’697 through prima facie obvious changes in size of apparatus or changes in proportion of size of device to size of workpiece to be coated in order to adequately cover the surfaces of the workpiece to be coated with fluidized coating material.
Regarding Claim 2, US’696 teaches examples of preheating the workpiece to about 100 C above the melting point (350 F = 176.7 C) (Example 1), to about 70 C above the melting point (400 F = 204 C) (Examples 2-3), to about 11 C above the melting point (Examples 6-8), to about  60 degrees above the softening point (Example 9), and to about 28 C above the melting point (Example 10). It fails to teach preheating the workpiece to within the recited range. US’696 teaches that the air used to fluidize the coating material was about 20 C (col. 7, lines 13-14), which would have caused at least some cooling of the workpiece during immersion. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’696 in view of US’697 by optimizing the temperature to which the workpiece is heated through routine optimization to within the recited range in order to fuse the coating material to the surface of the workpiece and obtain an adequate coating.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemmer (US 3,090,696) in view of Isawa et al. (US 4,039,697) and Gemmer (US 3,063,860) as applied Claim 1 above, and further in view of Okamoto et al. (US 2016/0074900) and Freeman. “Measuring the flow properties of consolidated, conditioned and aerated powders -- A comparative study using a powder rheometer and a rotational shear cell”. Powder Technology 174 (2007) 25-33.
Regarding Claims 3-5, US’696 teaches a thermosetting powder coating with a particle size in the range of 25.4-610 micron (0.001-0.024 in) with best results in the range of (50-305 micron) (col. 5, lines 38-41). The combination of US’696 in view of US’697 and US’860 fails to teach the recited particle distribution. Okamoto et al. (US’900) teach a thermosetting powder coating material with a “D50v” (Dv50??) of 1 to 25 microns, more preferably from 2-20 micron, and further preferably from 3 micron to 15 micron [0088] and a volume particle size distribution index GSDv (geometric standard deviation or standard deviation??) of less than or equal to 1.50, preferably less than or equal to 1.4 and more preferably less than or equal to 1.3 [0087]. US’900 suggests that a powder coating with such a particle size distribution has good fluidization [0007, 0021]. US’900 also provides evidence that the recited particle size distribution is a result-effective variable, with Dv50 known to affect smoothness of a coating [0088] and GSDv known to affect the smoothness and preservability of the powder coating material [0087]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’696 in view of US’697 and US’860 by fluidizing a powder coating with the recited particle size distribution through routine optimization.
The combination of US’696 in view of US’697, US’860, and US’900 fails to teach the recited aerated flowability energy. Freeman evaluates 6 different powders to determine flow performance when aerated or fluidized to correlate flow data from two methodologies available from a Freeman FT4 Powder rheometer and to assess the sensitivity of variables that affect powder flow properties (Abstract). Freeman shows that aerated energy can be measured and presented as a function of air velocity for a given powder (p. 30, Table 3; Fig. 8) and is a measurement of the energy needed to displace an aerated powder sample while being aerated at a given air speed (p. 33). Freeman provides evidence that aerated energy is related to cohesion, friction, and reduced compressibility in powders (p. 30), and is thus a result-effective variable affecting these properties of the powder. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’696 in view of US’697, US’860, and US’900 either by choosing a powder associated with the recited aerated energy or by characterizing a known coating powder (e.g. that described in US’900) with a powder rheometer so that it provides desirable flow properties for fluidization through routine optimization.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gemmer (US 3,090,696) in view of Isawa et al. (US 4,039,697) and Gemmer (US 3,063,860) as applied Claim 1 above, and further in view of Okamoto et al. (US 2016/0074900).
Regarding Claims 7-9, the combination of US’696 in view of US’697 and US’860 fails to teach an external additive on the powder particles. US’900 teaches a thermosetting powder coating material which has adequate flow properties for fluidization [0007, 0021, 0087-0088]. In addition, US’900 teaches an external additive (e.g. a hydrophobic external additive) with a particle diameter of 16 nm [0277, 0311, 0346, 0172-0176] and evidences that its diameter is a result-effective variable, known in the prior art to increase fluidity [0083]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’696 in view of US’697, US’860, US’900 by providing an external additive (including a hydrophobic external additive or an external additive within the recited particle diameter) through routine optimization to provide a powder coating with adequate flow properties for fluidization. Although US’900 fails to teach that the suggested particle diameter is a volume average particle diameter, it would have been obvious to provide a volume average particle diameter within the recited range, since 16 nm is within the range and would be an obvious volume average particle diameter to use given US’900’s suggestion to use particles of this diameter.
Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dutta et al. (US 5,175,942) teaches various parameters used in the operation of a fluidized bed, including “bed expansion,” which is the ratio of the increase in bed height upon fluidization to the original bed height before fluidization (col. 11, lines 45-50); Garetto (US 3,148,077) teaches coating by heating an article to a temperature above the softening point of cellulose acetate to form a layer of cellulose acetate on the heated surface (Claim 2); Lemelson (US 3,432,326) teaches heating a surface to be coated to a temperature above a softening point of fluidized thermoplastic material to effect adherence of the thermoplastic material to the heated surface(Claims 2-3); Taizo Kondo et al. (US 3,814,616) teaches heating a pipe to a temperature above the softening point of a coating composition to below the melting point of the coating material (col. 3, lines 19-31); Scheiber (us 3,864,149) teaches heating a workpiece to at least the softening point of a coating resin (Claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712